Citation Nr: 1146760	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for prostate cancer.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on April 9, 2010.  The RO continued to deny the claim in a May 2011 rating decision.

In November 2011, the Veteran submitted additional medical evidence directly to the Board and the Veteran's represented provided a waiver of initial RO consideration of the evidence.  See, 38 C.F.R. §§ 20.800, 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2)  (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Initially, the Board notes that the Veteran has been diagnosed with prostate cancer, as reflected in VA treatment records.  He asserts that his prostate cancer is due to Agent Orange exposure during his service on Anderson Air Force Base in Guam.  Specifically, he asserts that he was sprayed by Agent Orange during guard duty on the air strip and that the crash and fire crew sprayed the sides of the runway with Agent Orange to control jungle brush.

Service connection for disability claimed as due to exposure to Agent Orange may be established by showing that the claimant has a disease, listed in 3.309(e), that is manifested within the applicable time period, or by showing that the claimed disability is, in fact, causally linked to such exposure.  38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Prostate cancer is one of the disabilities subject to presumptive service connection on the basis herbicide exposure, to include Agent Orange.

The Board notes that determining whether, and precisely where and when, the Veteran was stationed in Guam is crucial to the adjudication of his claim.  The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a Veteran provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the Veteran's claimed herbicide exposure should be furnished to the Compensation and Pension (C&P)  Service via e-mail, and a review requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

While the Veteran's STRs indicate service in Guam from July 1969 to September 1970, the Veteran's DD Form 214 (separation document) does not include the dates and locations of such service.  Thus, the precise dates of the Veteran's service in Guam and his assignments have not been verified.  As explained above, this information is crucial for a determination of service connection due to exposure to Agent Orange.  Accordingly, on remand the RO should obtain the Veteran's service personnel file in order to determine the dates of his service in Guam.

The Board also notes that the RO obtained the deck logs for the USS Bradley from the JSRRC which do not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  However, it does not appear that the RO has attempted to verity whether the Veteran served in Guam.  Therefore, the RO should attempt to verify the nature of the Veteran's service in Guam and any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).

To ensure that all due process requirements are met and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran provide any additional details concerning his alleged herbicide exposure, to include the approximate dates (within a two-month specific date range).


Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC), or other appropriate entity, in order to determine the dates of his service in Guam.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In its letter, the RO should specifically request that the Veteran provide any additional details concerning his alleged herbicide exposure, to include the approximate dates (within a two-month specific date range).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If the RO receives sufficient information  verifying the Veteran's dates of service in Guam, as well as the approximate dates, location, and nature of the alleged exposure to Agent Orange during such service from the Veteran, the RO should furnish the Veteran's detailed description of exposure to C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and
request a review of DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.

If the Veteran fails to provide the requested detailed information regarding his exposure to Agent Orange during service in Guam, the RO should refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 


7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

